 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19        PageID.1     Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

CHRISTIAN LOPEZ, on behalf of            :      Case No. 2:19-cv-13340
himself and others similarly situated,   :
                                         :
      Plaintiff,                         :      CLASS ACTION COMPLAINT
                                         :
v.                                       :
                                         :      JURY DEMANDED
QUICKEN LOANS INC.,                      :
                                         :
      Defendant.                         :

                         CLASS ACTION COMPLAINT

                              Preliminary Statement

      1.     Plaintiff Christian Lopez (“Plaintiff” or “Mr. Lopez”) brings this

action to enforce the consumer-privacy provisions of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal statute enacted in 1991 in

response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745

(2012).

      2.     Defendant Quicken Loans Inc. (“Quicken Loans” or “Defendant”)

sent automated text message calls to cellular telephone numbers, including the

Plaintiff’s, which is prohibited by the TCPA.

      3.     The Plaintiff never consented to receive the calls, which were placed

to him for telemarketing purposes. Because telemarketing campaigns generally
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19         PageID.2    Page 2 of 15




place calls to hundreds of thousands or even millions of potential customers en

masse, the Plaintiff brings this action on behalf of a proposed nationwide class of

other persons who received illegal telemarketing calls from or on behalf of

Defendant.

       4.     A class action is the best means of obtaining redress for the

Defendant’s wide scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.

                                          Parties

       5.     Plaintiff Christian Lopez is a Massachusetts resident.

       6.     Defendant Quicken Loans is a Michigan corporation with its principal

place of business of 1050 Woodward Ave., Detroit, MI 48226. The Defendant has

a Registered Agent of The Corporation Company, 40600 Ann Arbor Rd. E, Ste.

201, Plymouth, MI 48170. The Defendant engages in telemarketing into this

district, as it did with the Plaintiff.

                                  Jurisdiction & Venue

       7.     The Court has federal question subject matter jurisdiction over these

TCPA claims. Mims, 132 S. Ct. 740.

       8.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this district and 28 U.S.C. § 1391(b)(2) because a substantial



                                            2
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19          PageID.3    Page 3 of 15




part of the events or omissions giving rise to the claim occurred in this district, as

the telemarketing call to the Plaintiff was placed from this district.

                     The Telephone Consumer Protection Act

      9.       In 1991, Congress enacted the TCPA to regulate the explosive growth

of the telemarketing industry. In so doing, Congress recognized that

“[u]nrestricted telemarketing … can be an intrusive invasion of privacy [.]”

Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991)

(codified at 47 U.S.C. § 227).

      10.   The TCPA makes it unlawful “to make any call (other than a call made

for emergency purposes or made with the prior express consent of the called party)

using an automatic telephone dialing system or an artificial or prerecorded voice

… to any telephone number assigned to a … cellular telephone service.” See 47

U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

§ 227(b)(3).

The TCPA Prohibits Automated Telemarketing Calls

      11.      The TCPA makes it unlawful “to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called

party) using any automatic telephone dialing system or an artificial or prerecorded




                                           3
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19         PageID.4   Page 4 of 15




voice to any telephone number assigned to a paging service, cellular telephone

service….” See 47 U.S.C. § 227(b)(1)(A)(iii).

      12.    The TCPA provides a private cause of action to persons who receive

such calls. See 47 U.S.C. § 227(b)(3).

      13.    According to findings by the Federal Communication Commission

(“FCC”), the agency Congress vested with authority to issue regulations

implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

The Growing Problem of Automated Telemarketing

      14.    “Robocalls and telemarketing calls are currently the number one

source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls

(July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-

robocalls (statement of FCC chairman).

      15.    “The FTC receives more complaints about unwanted calls than all

other complaints combined.” Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket

No. 02-278, at 2 (2016), https://www.ftc.gov/policy/advocacy/advocacy-

filings/2016/06/ftc-staff-comment-federal-communications-commission-rules.


                                          4
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19      PageID.5    Page 5 of 15




      16.    In fiscal year 2017, the FTC received 4,501,967 complaints about

robocalls, compared with 3,401,614 in 2016. Federal Trade Commission, FTC

Releases FY 2017 National Do Not Call Registry Data Book and DNC Mini Site

(Dec. 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-

releases-fy-2017-national-do-not-call-registry-data-book-dnc.

      17.    The New York Times recently reported on the skyrocketing number of

robocall complaints and widespread outrage about illegal telemarketing. Tara

Siegel Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y.

Times (May 6, 2018), https://www.nytimes.com/2018/05/06/your-

money/robocalls-rise-illegal.html; see also Katherine Bindley, Why Are There So

Many Robocalls? Here’s What You Can Do About Them, Wall St. J. (July 4, 2018),

https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-

can-do-about-them-1530610203.

      18.    Industry data shows that the number of robocalls made each month

increased from 831 million in September 2015 to 4.7 billion in December 2018—a

466% increase in three years.

      19.    According to online robocall tracking service “YouMail,” 5.2 billion

robocalls were placed in March 2019 at a rate of 168.8 million per day.

www.robocallindex.com (last visited May 17, 2019). YouMail estimates that 2019

robocall totals will exceed 60 billion. See id.



                                          5
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19          PageID.6    Page 6 of 15




        20.   The FCC also has received an increasing number of complaints about

unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and

232,000 complaints in 2018. FCC, Consumer Complaint Data Center,

www.fcc.gov/consumer-help-center-data (last visited May 17, 2019).

                                 Factual Allegations

        21.   Defendant is in the business of providing mortgage lending services.

        22.   One of Defendant’s strategies for marketing its services and

generating business is through telemarketing.

        23.   Defendant’s strategy for generating new customers involves the use of

an automatic telephone dialing system (“ATDS”) to solicit business.

        24.   Defendant’s telemarketing includes sending automated calls using

SMS codes, which is systemic data used to track automated text messages.

        25.   Recipients of these calls, including Plaintiff, did not consent to receive

them.

        26.   The Defendant used this equipment because it allows for thousands of

automated calls to be placed at one time, but its telemarketing representatives, who

are paid by the hour, only talk to individuals who pick up the telephone or respond

to the text contact through a telephone call.

        27.   Through this method, the Defendant shifts the burden of wasted time

to the consumers it calls.



                                           6
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19        PageID.7   Page 7 of 15




Calls to Plaintiff

       28.    Mr. Lopez is, and at all times mentioned herein was, a “person” as

defined by 47 U.S.C. § 153(39).

       29.    On August 7, 2019 and August 8, 2019 Mr. Lopez received automated

calls from the Defendant.

       30.    The calls were made to Mr. Lopez’s cellular telephone number, (617)

780-XXXX.

       31.    Mr. Lopez’s cellular telephone number is used for residential

purposes.

       32.    The text messages sent to Mr. Lopez are below:




                                          7
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19        PageID.8   Page 8 of 15




      33.    The calls were made from SMS Code 26293.

      34.    The fact that a SMS code was used to send the text message is evident

that it was sent using an ATDS, as SMS codes are reserved for automatically made

text messages.

      35.    On information and belief, a text message containing an SMS short

code is characteristic of a message sent using an ATDS that dials a large volume of

telephone numbers from a prepared list.

      36.    The specific SMS Code 26293 is registered to Quicken Loans.

      37.    Mr. Lopez had not done business with the Defendant prior to

receiving the calls.

      38.    The calls were unsolicited. Mr. Lopez had not, for example, applied

for, inquired about, or looked for a loan on any website.

      39.    Prior to filing this lawsuit, Mr. Lopez wrote to Quicken Loans asking

for any evidence it had of his purported consent to receive telemarketing calls from

them; however, Quicken Loans provided none.

      40.    Moreover, despite texting “Stop” to SMS Code 26293 in an attempt to

end the text messages as the messages directed, and after receiving purported

confirmation that he would no longer receive messages from Quicken Loans, Mr.

Lopez received another promotional text message from Quicken Loans.




                                          8
 Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19         PageID.9   Page 9 of 15




       41.    In 2013, the FCC required prior express written consent for all

autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

and residential lines. Specifically, it ordered that:

       [A] consumer’s written consent to receive telemarketing robocalls
       must be signed and be sufficient to show that the consumer: (1)
       received “clear and conspicuous disclosure” of the consequences of
       providing the requested consent, i.e., that the consumer will receive
       future calls that deliver prerecorded messages by or on behalf of a
       specific seller; and (2) having received this information, agrees
       unambiguously to receive such calls at a telephone number the
       consumer designates.[] In addition, the written agreement must be
       obtained “without requiring, directly or indirectly, that the agreement
       be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 FCC Rcd. 1830, 1844 (2012) (footnotes omitted).

       42.    The Defendant did not have the required prior express written consent

to make the telemarketing calls at issue.

       43.    Defendant’s purpose in making the calls was to sell its services to

Plaintiff.

       44.    Plaintiff never provided his prior express written consent to receive

the calls at issue.

       45.    The calls were not necessitated by an emergency.

       46.    Plaintiff’s privacy has been violated by the above-described

telemarketing robocalls from Defendant. The calls were an annoying, harassing

nuisance.


                                            9
Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19            PageID.10   Page 10 of 15




      47.     Plaintiff and all members of the class, defined below, have been

harmed by the acts of Defendant because their privacy has been violated, they were

annoyed and harassed, and, in some instances, they were charged for incoming

calls. Plaintiff and the class members were also harmed by use of their cell phone

battery and the intrusion on their cellular telephone that occupied it from receiving

legitimate communications.

                              Class Action Allegations

      48.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of

Civil Procedure, Plaintiff brings this action on behalf of a class of all other persons

or entities similarly situated throughout the United States.

      49.     The class of persons Plaintiff proposes to represent is tentatively

defined as:

      All persons within the United States to whom: (a) Defendant and/or a
      third party acting on its behalf made one or more non-emergency
      telephone calls; (b) to their cellular telephone number; (c) using the
      telephone system(s) used in calling Plaintiff’s cellular telephone
      number; and (d) at any time in the period that begins four years before
      the date of the filing of this Complaint to trial.

      50.     Excluded from the class are the Defendant and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees,

any judge to whom this action is assigned, and any member of such judge’s staff

and immediate family.




                                          10
Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19         PageID.11     Page 11 of 15




      51.    The class as defined above is identifiable through phone records and

phone number databases.

      52.    The potential class members number at least in the thousands, since

automated telemarketing campaigns make calls to hundreds or thousands of

individuals a day. Individual joinder of these persons is impracticable.

      53.    Plaintiff is a member of the class.

      54.    There are questions of law and fact common to Plaintiff and to the

proposed class, including but not limited to the following:

             a.     Whether Defendant violated the TCPA by using automated

telemarketing to call cellular telephones;

             b.     Whether Defendant placed calls without obtaining the

recipients’ prior consent for the call; and

             c.     Whether the Plaintiff and the class members are entitled to

statutory damages because of Defendant’s actions.

      55.    Plaintiff’s claims are typical of the claims of class members.

Plaintiff’s claims, like the claims of the class, arise out of the same common course

of conduct by Defendant and are based on the same legal and remedial theories.

      56.    Plaintiff is an adequate representative of the class because his interests

do not conflict with the interests of the class, he will fairly and adequately protect




                                          11
Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19         PageID.12    Page 12 of 15




the interests of the class, and he is represented by counsel skilled and experienced

in class actions, including TCPA class actions.

      57.    Common questions of law and fact predominate over questions

affecting only individual class members. The only individual question concerns

identification of class members, which will be ascertainable from records

maintained by Defendant and/or its agents.

      58.    Management of these claims is likely to present significantly fewer

difficulties than are presented in many class claims because the calls at issue are all

automated. Class treatment is superior to multiple individual suits or piecemeal

litigation because it conserves judicial resources, promotes consistency and

efficiency of adjudication, provides a forum for small claimants, and deters illegal

activities. There will be no significant difficulty in the management of this case as

a class action.

      59.    The likelihood that individual members of the class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

      60.    Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership

described above.




                                          12
Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19          PageID.13    Page 13 of 15




                                    Legal Claims

                                 Count One:
             Violation of the TCPA’s Automated Calling Provisions

       61.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

       62.    The foregoing acts and omissions of Defendant and/or its affiliates,

agents, and/or other persons or entities acting on Defendant’s behalf constitute

numerous and multiple violations of the TCPA, 47 U.S.C. § 227, by making calls,

except for emergency purposes, to the cellular telephone numbers of Plaintiff and

members of the class using an ATDS and/or artificial or prerecorded voice.

       63.    As a result of Defendant’s and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf’s violations of the TCPA, 47

U.S.C. § 227, Plaintiff and members of the class presumptively are entitled to an

award of $500 in damages for each and every call made to their cellular telephone

numbers using an ATDS and/or artificial or prerecorded voice in violation of the

statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

       64.    Plaintiff and members of the class are also entitled to and do seek

injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from violating the TCPA, 47

U.S.C. § 227, by making calls, except for emergency purposes, to any cellular




                                           13
Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19         PageID.14    Page 14 of 15




telephone numbers using an ATDS and/or artificial or prerecorded voice in the

future.

      65.     The Defendant’s violations were negligent and/or knowing.

                                    Relief Sought

      WHEREFORE, for himself and all class members, Plaintiff requests the

following relief:

      A.      Injunctive relief prohibiting Defendant from calling telephone

numbers advertising its goods or services, except for emergency purposes, to any

cellular telephone numbers using an ATDS and/or artificial or prerecorded voice in

the future.

      B.      Because of Defendant’s violations of the TCPA, Plaintiff seeks for

himself and the other putative class members $500 in damages for each violation

or—where such regulations were willfully or knowingly violated—up to $1,500

per violation, pursuant to 47 U.S.C. § 227(b)(3) and (c)(5).

      C.      An order certifying this action to be a proper class action under

Federal Rule of Civil Procedure 23, establishing any appropriate classes the Court

deems appropriate, finding that Plaintiff is a proper representatives of the class,

and appointing the lawyers and law firms representing Plaintiff as counsel for the

class; and

      D.      Such other relief as the Court deems just and proper.



                                          14
Case 2:19-cv-13340-SFC-EAS ECF No. 1 filed 11/12/19       PageID.15    Page 15 of 15




      Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                      Respectfully submitted,

                                      /s/ Anthony I. Paronich
                                      Anthony I. Paronich
                                      Paronich Law, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      (508) 221-1510
                                      anthony@paronichlaw.com

                                      Counsel for Plaintiff




                                        15
